Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species Cai (figures 6, 11, and 16), including claims 1, 2, 6, 11, 12, 16, in the reply filed on 07/05/2022 is acknowledged.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,132,079.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims contain the correlating elements as listed in the table below.
It is further noted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the various dependent features of the claims in 11,132,079.
Instant application
US 11,132,079
Claim 1. A sensor device, comprising: 
Claim 1. A sensor device, comprising: 
a detection electrode used for a display panel having a plurality of pixels arranged with a first pixel pitch between two adjacent pixels in a first direction, and arranged with a second pixel pitch in a second direction intersecting the first direction, 
a detection electrode used for a display panel having a plurality of pixels arranged with a first pixel pitch between two adjacent pixels in a first direction, and arranged with a second pixel pitch in a second direction intersecting the first direction, 
the detection electrode having line fragments connected at connection points with each other, 
the detection electrode having line fragments connected at connection points with each other, 
the connection points being arranged with a first connection point pitch between two adjacent connection points in the first direction,
the connection points being alternately arranged with a first connection point pitch between two adjacent connection points in the first direction,
wherein the detection electrode includes a detection line which has a bend shape extending in a first arrangement direction intersecting the first direction and the second direction such that all of the connection points extend along a respective line in the first arrangement direction
the detection electrode includes a detection line which has a zigzag shape extending in a first arrangement direction intersecting the first direction and the second direction such that all of the connection points extend along a respective line in the first arrangement direction
 and the first arrangement direction is tilted at an acute angle with respect to the first direction and the second direction.
and the first arrangement direction is tilted at an acute angle with respect to the first direction and the second direction.
Claim 11. A display device, comprising:
Claim 11. 11. A display device, comprising:
a detection electrode used for a display panel having a plurality of pixels arranged with a first pixel pitch between two adjacent pixels in a first direction, and arranged with a second pixel pitch in a second direction intersecting the first direction, the detection electrode having line fragments connected at connection points with each other, the connection points being arranged with a first connection point pitch between two adjacent connection points in the first direction,
a plurality of pixels arranged with a first pixel pitch between two adjacent pixels in a first direction, and arranged with a second pixel pitch in a second direction intersecting the first direction; and a detection electrode having line fragments connected at connection points with each other, the connection points being alternately arranged with a first connection point pitch between two adjacent connection points in the first direction arranged with a second pixel pitch in a second direction intersecting the first direction;
wherein the detection electrode includes a detection line which has a bend shape extending in a first arrangement direction intersecting the first direction and the second direction such that all of the connection points extend along a respective line in the first arrangement direction, 
the detection electrode includes a detection line which has a zigzag shape extending in a first arrangement direction intersecting the first direction and the second direction such that all of the connection points extend along a respective line in the first arrangement direction, 
and the first arrangement direction is tilted at an acute angle with respect to the first direction and the second direction.
and the first arrangement direction is tilted at an acute angle with respect to the first direction and the second direction.


Allowable Subject Matter
Claims 2, 6, 12, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The specific limitations of "wherein the connection points include first connection points at which three of the line fragments are connected to form a T-shape" in the combination as claimed in claim 8 are not provided nor made obvious by the prior art of record. Claim 2 would therefore be allowable if rewritten in independent form.    
The specific limitations of " wherein the detection electrode includes a plurality of unit patterns of which outlines are closed by the line fragments, and each of the unit patterns is a parallelogram having acute or obtuse interior angles" in the combination as claimed in claim 8 are not provided nor made obvious by the prior art of record. Claim 6 would therefore be allowable if rewritten in independent form.    
The specific limitations of "wherein the connection points include first connection points at which three of the line fragments are connected to form a T-shape" in the combination as claimed in claim 8 are not provided nor made obvious by the prior art of record. Claim 12 would therefore be allowable if rewritten in independent form.    
The specific limitations of " wherein the detection electrode includes a plurality of unit patterns of which outlines are closed by the line fragments, and each of the unit patterns is a parallelogram having acute or obtuse interior angles" in the combination as claimed in claim 8 are not provided nor made obvious by the prior art of record. Claim 16 would therefore be allowable if rewritten in independent form.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871